In an action pursuant to statute (General Municipal Law, § 51): (a) to declare void a resolution of the defendant Board of Supervisors of Suffolk County, adopted on July 22, 1964, purporting to amend the Suffolk County Charter so as to increase from two to four years, commencing January 1, 1966, the term of office of the Town Supervisors in said county; and (b) to enjoin the defendant County Board of Elections from placing any reference to said resolution on the voting machines to be used in the county at the general election to be held November 3, 1964, all the defendants appeal from an order of the Supreme Court, Suffolk County, entered October 23, 1964 upon the court’s decision, which: (1) granted plaintiffs’ motion for an injunction pendente Kte; and (2) restrained the defendants: (a) from placing on said voting machines the “ voting strips containing County Question No. 1,” relating *709to the July 22, 1964 resolution; and (b) “from conducting a referendum or election on the issue posed by County Question No. 1.” Order affirmed, without costs. No opinion. Ughetta, Christ, Rabin, JJ., concur; Beldoek, P. J., and Hill, J., dissent and vote to reverse the order and to deny the plaintiffs' motion, with the following memorandum: Under section 201 of the Suffolk County Charter the only members of the Board of Supervisors of Suffolk County are the Supervisors of the several toxins within the county. The Town Law contains no provision for fixing or extending the term of office of Town Supervisors. In our opinion, when the several pertinent provisions of the Municipal Home Rule Law (§ 10, subd. 1, par. [ii], cl. a, subel. [1]; § 11, subd. 1, par. d) are read together, it is clear not only that a town is prohibited from fixing or extending the term of office of a member of the county Board of Supervisors, but also that a county such as Suffolk County (which has an alternative form of county government) has express authority to change the term of office of members of the county Board of Supervisors elected in a town, provided that such change be approved by the voters in the county. [44 Misc 2d 351.]